Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The record is clear on the reasons for allowance.

Consideration of claims Under 35 USC 101
The claimed language is directed towards word extraction. Slide 20 of the 2019 PEG training states limitations that indicative of integration into a practical application include improvements to the functioning of a computer or to any other technology or technical field. Slides 22,24,25 states in making the determination of whether the claim integrates a judicial exception into a practical application, the specification must be considered. 
Paragraph 3 discloses “keywords are index words of key content in current documents and usually used for retrieving and positioning the key content in a search process, to quickly learn and grasp entire content of documents, to implement processes of performing text document classification, data analysis and intelligent matching and recommendation according to the keywords.”
Paragraph 4 of the specification discloses “However, common keyword extraction methods in the related technology are usually based on statistical data, and general words are broadly extracted, that is, the keyword extraction methods provided in the related technology have a problem of low accuracy.”

Such paragraphs indicate the technological field is keyword extraction, which is used for “performing text documentation classification, data analysis, and intelligent matching and recommendation according to the keywords” (paragraph 3). The problem with in this technological field is low accuracy of the keyword extraction due to the keywords are broadly extracted (paragraph 4). The technological solution is the manner in which the keyword is extracted as per the recited limitations, which is reflected in paragraph 38 of the disclosure. Such meets the requirements as described in Slides 22,24,25 of the 2019 peg training of determining whether the recited claimed language includes additional elements that integrate the judicial exception into a practical application. Similar to Enfish vs Microsoft, the recited claimed language recites a specific manner of extracting keywords in text, which indicates the recited claimed language, as a whole, recites improving the way keyword extraction extracts words in text. 
In consideration of the claims under 35 USC 101, the claimed language indicates significantly more than the judicial exception. According to the paragraphs indicates above, the claimed language, considered as a whole, is directed towards an improvement to the functioning of the technological field of keyword extraction.
Related Art
Kang et al (US Publication No.: 20060100856) discloses unregistered word extraction unit comprising a candidate unregistered word extraction unit that extracts a candidate unregistered word existing in the extracted web documents according to a predetermined unregistered word extraction rule. The appearance frequency calculation unit calculates the appearance frequency of the candidate unregistered word in the web documents during the extraction period. The changed appearance frequency value calculation unit calculates the changed value of the appearance frequency of the unregistered word in each extraction period. The selection unit extracts a candidate unregistered word having an appearance frequency equal to or greater than a threshold and a changed appearance frequency value equal to or greater than a second threshold among the candidate unregistered words, as an unregistered word. Such disclosure fails to disclose the recited limitation of an extraction degree of the candidate keyword based on subject similarity and a text conversion frequency of a candidate keyword in the candidate keyword set, the subject similarity being between the candidate keyword and the target text, and the extraction degree indicating a probability at which the candidate keyword used as a keyword matching the target text is extracted and extracting the keyword from the candidate keyword set according to the extraction degree.

Masuyama et al (US Publication No.: 20080195595) discloses keyword extracting device comprising high frequency term/index term co-occurrence degree calculating unit calculates the co-occurrence degree in the document based on the co-occurrence status of each high frequency term extracted with the high-frequency term extracting unit 30, and each index term extracted with the index term extracting unit 20. Such disclosure fails to disclose the recited limitation of an extraction degree of the candidate keyword based on subject similarity and a text conversion frequency of a candidate keyword in the candidate keyword set, the subject similarity being between the candidate keyword and the target text, and the extraction degree indicating a probability at which the candidate keyword used as a keyword matching the target text is extracted and extracting the keyword from the candidate keyword set according to the extraction degree.

Kondo et al (US Publication No.: 20100077003) discloses keyword extraction unit and a keyword analysis unit that analyzes each of the plurality of keywords extracted by the keyword extraction unit with the degree of similarity that the similar image search unit has calculated for a corresponding similar image with the keyword among the searched-out similar images, and determine, as the recognition result, at least one of the plurality of keywords which as a high degree of similarity. Such disclosure fails to disclose the recited limitation of an extraction degree of the candidate keyword based on subject similarity and a text conversion frequency of a candidate keyword in the candidate keyword set, the subject similarity being between the candidate keyword and the target text, and the extraction degree indicating a probability at which the candidate keyword used as a keyword matching the target text is extracted and extracting the keyword from the candidate keyword set according to the extraction degree.

Cheng et al (US Patent No.: 10387568) discloses keyword extraction comprising genreatign a plurality of candidate keywords for the document based on splitting terms, determining a keyword score for individual ones of the plurality of candidate keywords by determining a word score for one or more words contained in individual candidate keywords, the word score for a word being determined by measuring a span of candidate keywords containing the word and a frequency of the word appearing in the candidate keywords, selecting, from the plurality of candidate keywords, one or more keywords based on the keyword score. Such disclosure fails to disclose the recited limitation of an extraction degree of the candidate keyword based on subject similarity and a text conversion frequency of a candidate keyword in the candidate keyword set, the subject similarity being between the candidate keyword and the target text, and the extraction degree indicating a probability at which the candidate keyword used as a keyword matching the target text is extracted and extracting the keyword from the candidate keyword set according to the extraction degree.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656